Exhibit 10.2

 

SECOND AMENDMENT TO

 

AMENDED AND RESTATED GOVERNANCE AGREEMENT

 

This Second Amendment to the Amended and Restated Governance Agreement (this
“Amendment”) is entered into effective as of November 29, 2010, by and among
GlaxoSmithKline LLC, a Delaware limited liability company, the successor entity
to SmithKline Beecham Corporation, a Pennsylvania corporation (“GSK”),
Theravance, Inc., a Delaware corporation (the “Company”), GlaxoSmithKline plc,
an English public limited company (“GlaxoSmithKline”) and Glaxo Group Limited, a
limited liability company organized under the laws of England and Wales (“GGL”
and with each of GSK, GlaxoSmithKline and the Company, a “Party”) and amends the
Amended and Restated Governance Agreement (the “Governance Agreement”) entered
into as of June 4, 2004 and as amended on April 25, 2007, by and among the
Parties. All defined terms not defined in this Amendment shall have the meaning
ascribed to them in the Governance Agreement.

 

WHEREAS, the Parties wish to amend the Governance Agreement to provide for the
amendments described herein;

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual promises and
covenants contained herein, the parties agree as follows:

 

1.             Article II, Section 2.1(d)(v) of the Governance Agreement be
amended by replacing such Section so that such Section shall be and read as
follows:

 

Notwithstanding anything contained in this Section 2.1(d)(i), (ii), (iii) and
(iv), if the Company shall (A) issue Permitted Indebtedness consisting of
securities exchangeable or convertible into Voting Stock or (B) convert into
Voting Stock all or any portion of the $172.5 million in aggregate principal
amount of unsecured convertible subordinated notes issued by the Company in
January 2008 (the “Convertible Notes”), the Company shall, in either case,
provide written notice to GSK of the conversion or exchange of any such
Permitted Indebtedness or such Convertible Notes, as the case may be, within ten
(10) days following any such conversion or exchange. GSK shall notify the
Company within twenty (20) days following the receipt of such notice if it
intends to purchase that number of shares of Voting Stock from the Company
required to maintain GSK’s Percentage Interest as measured immediately prior to
the date of such conversion or exchange of Permitted Indebtedness or Convertible
Notes, as the case may be, at a price per share equal to the greater of (x) the
conversion or exchange price of such Permitted Indebtedness or such Convertible
Notes, as applicable, or (y) the Fair Market Value Per Share on the date of such
purchase by GSK. The Company shall use its commercially reasonable efforts to
issue such shares of Voting Stock to GSK within thirty (30) days after receipt
of notice from GSK of its intention to purchase such shares or such later date
as is necessary to comply with any federal

 

--------------------------------------------------------------------------------


 

or state securities or antitrust laws or the rules and regulations of the SEC,
NASD, NASDAQ, or any other such self-regulating organization.

 

2.             This Amendment, the Governance Agreement and the agreements
specifically referred to herein and therein constitute the full and entire
understanding and agreement between the parties with regard to the subjects
hereof and thereof.

 

3.             This Amendment shall be governed by and construed in accordance
with and governed by the law of the State of Delaware, without regard to the
conflicts of laws principles thereof.  Any action brought, arising out of, or
relating to this Amendment shall be brought in the Court of Chancery of the
State of Delaware.  Each Party hereby irrevocably submits to the exclusive
jurisdiction of said Court in respect of any claim relating to the validity,
interpretation and enforcement of this Amendment, and hereby waives, and agrees
not to assert, as a defense in any action, suit or proceeding in which any such
claim is made that it is not subject thereto or that such action suit or
proceeding may not be brought or is not maintainable in such courts, or that the
venue thereof may not be appropriate or that this Amendment may not be enforced
in or by such courts.

 

4.             In the event of the invalidity of any provisions of this
Amendment or if this Amendment contains any gaps, the Parties agree that such
invalidity or gap shall not affect the validity of the remaining provisions of
this Amendment.  The Parties will replace an invalid provision or fill any gap
with valid provisions which most closely approximate the purpose and economic
effect of the invalid provision or, in case of a gap, the Parties’ presumed
intentions.  In the event that the terms and conditions of this Amendment are
materially altered as a result of the preceding sentences, the Parties shall
renegotiate the terms and conditions of this Amendment in order to resolve any
inequities.  Nothing in this Amendment shall be interpreted so as to require any
Party to violate any applicable laws, rules or regulations.

 

5.             This Amendment may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereby have executed this Amendment on the date
first written above.

 

 

 

 

THERAVANCE, INC.

 

 

 

By:

/s/ Rick E Winningham

 

 

 

Name:

Rick E Winningham

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

GLAXOSMITHKLINE LLC

 

 

 

By:

/s/ William J. Mosher

 

 

 

Name:

William J. Mosher

 

 

 

Title:

Vice President and Secretary

 

 

 

 

 

GLAXOSMITHKLINE plc

 

 

 

By:

/s/ Julian Heslop

 

 

 

Name:

Julian Heslop

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

GLAXO GROUP LIMITED

 

 

 

By:

/s/ Peter K. Hopkins

 

 

 

Name:

Peter K. Hopkins

 

 

 

Title:

A duly authorized representative for and on behalf of Glaxo Group Limited

 

 

SIGNATURE PAGE

SECOND AMENDMENT TO AMENDED AND RESTATED GOVERNANCE AGREEMENT

 

--------------------------------------------------------------------------------